Citation Nr: 1530945	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-32 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1956 to March 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

In July 2014, the Board denied entitlement to higher ratings for hemorrhoids and a left wrist scar.  At that time, the Board also remanded the psychiatric disorder claim for further development.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, which he relates to being beaten by a local police officer during service.  See Claim (June 20, 2006).  He reports that the attack occurred during the summer of 1956 in Edgewood, Maryland, and that he was jailed in Bel Air, Maryland, both of which fall within Hartford County.

The Veteran reports that he received mental health treatment during service at Aberdeen Proving Grounds Military Hospital near Edgewood, Maryland, during the summer of 1956.  He reports a nervous condition ever since.  

Service records do not show evidence of an arrest or hospitalization during the summer of 1956; however, they show multiple incidents of misconduct beginning in October 1956 and a provisional diagnosis of depression on November 15, 1956.  In January 1957, the Mental Hygiene Consultation Service of Aberdeen Proving Ground diagnosed "passive-aggressive reaction, manifested by inadequacy, inadaptability, impulsivity, history of episodic alcoholism and poor judgment" and recommended separation from service.  The Veteran was separated from service for undesirability on March 15, 1957.

In April 1957, the Veteran was admitted to Kankakee State Mental Institution for 19 days, during which time he was diagnosed with "anxiety reaction" (on April 5, 1957).  He was diagnosed with "schizoid personality with recourse to alcohol and convulsive disorders" during one of several subsequent hospitalizations for epilepsy and mental health problems.  See Kankakee State Mental Institution (October 20, 1964).

VA treatment records show that the Veteran was diagnosed with schizophrenia on August 25, 2009, and possible PTSD on October 22, 2010.

In July 2014, the Board remanded the appeal for further development, including a VA psychiatric examination.  In September 2014, a VA examiner reported that the Veteran meets the DSM-5 criteria for an unspecified neurocognitive disorder.  The examiner opined that is less likely than not that the unspecified neurocognitive disorder is related to the Veteran's active military service.  The rationale was that there is an absence of supporting evidence for past issues associated with the reported in-service assault.  The examiner noted that the Veteran is in receipt of Social Security Disability Income (SSDI).

The Board finds that further development is needed to decide the claim.

First, since the newly identified records pertaining to these Social Security Administration (SSA) benefits may be relevant to the appeal, they must be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2014); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Second, another VA medical opinion is needed.  As to a current disability, the September 2014 VA examiner evaluated the Veteran's current psychiatric condition under the DSM-5; however, as the Veteran's claim for a psychiatric disorder was pending prior to August 4, 2014, he must also be evaluated under the DSM-IV.  In addition, an opinion is needed regarding whether all of the Veteran's current psychiatric disorders-including schizophrenia (August 25, 2009) and possible PTSD (October 22, 2010)-are related to service.  As to whether any current psychiatric disorder is related to service, the September 2014 VA examiner failed to address whether the Veteran's current psychiatric disorder is related his in-service misconduct and mental health problems.  The examiner also failed to address medical evidence showing that the Veteran was admitted to a mental health institution and diagnosed with anxiety nearly one month after separation from service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, forward the claims file to an appropriate medical professional.  The examiner must review the entire claims file.  Based on this review, the examiner is to answer the following questions in terms of whether it is at least as likely as not (a 50 percent or greater probability):

a.  Has the Veteran met the DSM-IV criteria for a psychiatric disorder during the pendency of the claim (filed in June 2007)?

b.  Has the Veteran met the DSM-5 criteria for a psychiatric disorder during the pendency of the claim?

In answering (a) and (b), the examiner is to address the evidence of record, including VA treatment records showing diagnoses of schizophrenia on August 25, 2009, and possible PTSD on October 22, 2010.

c.  Is any current psychiatric disorder (including any that existed during the pendency of the claim but has since resolved) related to service, or a progression of symptoms shown in or immediately after service?

In answering (c), the examiner is to address the evidence of record, including:

i.  Service treatment records showing multiple incidents of misconduct beginning in October 1956 and a provisional diagnosis of depression on November 15, 1956;

ii.  A report by the Mental Hygiene Consultation Service of Aberdeen Proving Ground, dated January 15, 1957, which diagnosed "passive-aggressive reaction, manifested by inadequacy, inadaptability, impulsivity, history of episodic alcoholism and poor judgment"; and

iii.  Treatment records from Kankakee State Mental Institution, which show multiple hospitalizations since service and diagnoses of anxiety reaction on April 5, 1957, and "schizoid personality with recourse to alcohol and convulsive disorders" on October 20, 1964.

The examiner's report must include a complete rationale for all opinions expressed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

